internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2--plr-114418-99 date date legend purchaser parent seller target target target_affiliate target_affiliate target_affiliate date a date b plr-114418-99 date c date d parent’s company official purchaser’s company official tax professional authorized representative this responds to your authorized representative’s date letter requesting on behalf of the above corporations an extension of time under cid cid cid cid cid cid cid cid through of the procedure and administration regulations to file elections parent and purchaser are requesting the extension to file sec_338 elections under sec_338 of the of the internal_revenue_code and cid cid cid cid cid h -1 d of the income_tax regulations with respect to purchaser's acquisition of target and target and the deemed acquisition of target_affiliate target_affiliate and target_affiliate sometimes hereinafter referred to collectively as the elections on date b additional information was submitted in a letter dated date the material information is summarized below purchaser is a corporation that has a taxable_year ending on january and uses the accrual_method of accounting parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting included in parent’s consolidated_return prior to date b were seller a wholly owned subsidiary of parent target and target wholly owned subsidiaries of plr-114418-99 seller target_affiliate and target_affiliate wholly owned subsidiaries of target and target_affiliate a wholly owned subsidiary of target sometimes hereinafter target target target_affiliate target_affiliate and target_affiliate are collectively referred to as the targets on date a purchaser and seller entered into a stock purchase agreement for purchaser to acquire all of the stock of target and target including target_affiliate target_affiliate and target_affiliate from seller on date b pursuant to the stock purchase agreement purchaser acquired all of the stock of target and target including target_affiliate target_affiliate and target_affiliate from seller for cash in a totally taxable transaction it is represented that purchaser was not related to seller within the meaning of h and purchaser's acquisition of the stock of target and target and the deemed acquisition of the stock of target_affiliate target_affiliate and target_affiliate constituted qualified_stock purchases as defined in sec_338 purchaser and parent intended to file the elections the elections were due on date c however for various reasons the elections were not timely filed on date d which is after the due_date for the elections parent seller purchaser purchaser's company official and tax professional discovered that valid elections had not been filed subsequently this request was submitted under for an extension of time to file the elections the period of limitations on assessments under a has not expired for purchaser s parent’s seller s or the targets’ taxable_year s in which the acquisitions occurred the taxable_year s in which the elections should have been filed or any taxable_year s that would have been affected by the elections had they been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under g and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of a of corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under a relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which or applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a plr-114418-99 person the ownership of whose stock would under a other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a h election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a h election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a h election is made for the target_corporation it is irrevocable and a election is deemed made for the target_corporation more specifically old target is treated as if while a member of the selling group or owned by the selling affiliate or s_corporation shareholders it distributed all of its assets in complete_liquidation if target is an s_corporation immediately before the acquisition_date nothing in the sec_338 provisions prevents a holder of target stock from taking deemed sale gain into account under sec_1366 and sec_1367 see sec_331 or sec_332 for gain_or_loss recognized by the old target shareholders as a result of the deemed liquidation sec_1_338_h_10_-1 no gain_or_loss is recognized on the sale_or_exchange by the selling_consolidated_group or the selling affiliate or an s_corporation shareholder of target stock included in the qualified_stock_purchase if target is an s_corporation immediately before target’s acquisition_date the sale_or_exchange of old target stock does not result in a termination of the sec_1362 election for the s_corporation sec_1_338_h_10_-1 sec_1_338_h_10_-1 provides that a h election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a h election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the persons authorized to act on behalf of each corporation must sign the form and if it is made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons who must sign the election must be provided on the form or on a signature attachment and the instructions provide specific details as to the preparation of the signature attachment and its attachment to form_8023 plr-114418-99 the term target_affiliate has the same meaning as in sec_338 applied without sec_338 thus a corporation described in sec_338 is considered a target_affiliate for all purposes of sec_338 if a target_affiliate is acquired in a qualified_stock_purchase it is also a target see sec_1_338-1 if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets see sec_1_338-2 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections are fixed by the regulations ie h -1 d therefore the commissioner has discretionary authority under to grant an extension of time for purchaser and parent cid to file the elections provided that purchaser and parent show that they acted reasonably and in good_faith the requirements of and are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent seller purchaser purchaser's company official parent’s company official tax professional plr-114418-99 and authorized representative explain the circumstances that resulted in the failure_to_file valid elections the information establishes that a tax professional was responsible for the elections that parent and purchaser relied on the tax professional to timely make the elections and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that purchaser and parent have shown that they acted reasonably and in good_faith the requirements of and are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under until days from the date_of_issuance of this letter for purchaser and parent to file the elections with respect to the acquisition of the targets as described above the above extension of time is conditioned on the taxpayers' purchaser's parent's seller’s and targets’ tax_liability if any being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 the above extension is also conditioned on i purchaser and parent both signing the elections and ii purchaser and parent both treating the acquisitions sales of the targets’ stock a sec_338 transactions purchaser and parent must file the elections in accordance with cid cid cid cid cid cid cid cid cid cid cid cid cid h -1 d ie new elections on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a combined election form may be used a copy of this letter should be attached to the election form purchaser and parent must amend their applicable returns notwithstanding that they reported the transactions as sec_338 transactions and disclosed that they were requesting an extension of time under sec_301_9100-1 to attach to their returns a copy of the new elections and a copy of this letter we express no opinion regarding whether the acquisitions sales of the targets’ stock qualify as qualified_stock purchases under d whether the acquisitions sales of the targets’ stock qualify for h treatment or if cid cid cid cid h is applicable as to the amount and character of gain_or_loss if any recognized by the targets and thus by parent on the deemed asset sales and deemed liquidations plr-114418-99 in addition we express no opinion as to the tax consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under to file the elections penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent we are sending a copy of this letter to your authorized representative and to parent’s company official pursuant to powers of attorney on file in this office sincerely yours philip j levine assistant chief_counsel corporate
